EXHIBIT 10.43







Proposed Board Compensation Schedule

to be effective January 1, 2006

 Board Retainer - all members

$

100,000 

 Additional Retainers:

  

-

Committee Retainer - Lead Director

$

30,000 

-

Committee Retainer - Audit Chair

$

25,000 

-

Committee Retainer - Comp Chair

$

20,000 

-

Committee Retainer - Other Chair

$

15,000 

-

Committee Retainer - PLIC Policyholder Chair

$

7,500 

-

Committee Retainer - Audit Non-Chair

$

5,000 

-

Committee Retainer - Comp Non-Chair

$

2,500 

All Retainers to be paid 50/50 cash/RSUs






